Citation Nr: 1502433	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  06-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for depressive disorder NOS.

2. Entitlement to service connection for a substance abuse disorder secondary to depressive disorder NOS. 


REPRESENTATION

Veteran represented by:	Diane C. Haar, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in March 2012.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 memorandum decision, the Court stated that the Veteran did not appeal the Board's denial of entitlement to service connection for personality disorder, psychotic disorder, or schizoaffective disorder.  The Veteran did appeal the issues of entitlement to service connection for depressive disorder NOS and substance abuse disorder and the Court vacated the Board's March 2012 decision as to only these issues.  Thus, the Veteran's claim has accordingly been recharacterized as reflected on the cover page.                

The issue of entitlement to service connection for substance abuse disorder secondary to service-connected depressive disorder NOS is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. No psychiatric condition was noted on the Veteran's July 2001 enlistment examination report. 

2. The Veteran was diagnosed with depressive disorder NOS during service.   

3. The Veteran has a current diagnosis of depressive disorder NOS that had its onset in service.  

CONCLUSION OF LAW

The criteria for service connection for depressive disorder NOS have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran was denied entitlement to service connection for an acquired psychiatric disorder by the Board in March 2012 on the basis that the Veteran's acquired psychiatric disorder existed prior to service and was not aggravated during service.  The Court, in its January 2014 decision, found that the Board did not provide an adequate reasons and bases for its denial. 

The Board is bound by the Court's interpretation of the evidence.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (Under the doctrine of law of the case, questions settled on a former appeal of the same case are no longer open for review).  As such, judicial bodies will not generally review or reconsider issues that already have been decided in a previous appeal.  See McCall v. Brown, 6 Vet. App. 215 (1994) (citing Kori Corp. v. Wilco Marsh Buggies & Draglines, 761 F.2d 649, 657 (Fed. Cir. 1985); Browder.  The January 2014 Court decision specifically found that "no psychiatric conditions were noted upon entry to service," the Veteran had "an in-service diagnosis of, inter alia, depression, NOS," and she has "a current condition of depression, NOS."  Thus, in light of the doctrine of law of the case, the Veteran was sound upon entrance in to service, was diagnosed during service with depressive disorder NOS, and has a current diagnosis of depressive disorder NOS.  Moreover, the Board notes that the Veteran's mental health treatment records reveal treatment for depression continuously since separation from service.  See June 2004 Vet Center treatment record; November 2004, March 2005, September 2005, January 2006, May 2007, October 2009, September 2011, and January 2012 VA treatment records.  The Board thus finds that the evidence shows that she has a current diagnosis of depressive disorder that manifested during service.  As such, service connection is warranted for depressive disorder NOS.  

ORDER

Service connection for depressive disorder NOS is granted. 


REMAND

In the above decision, the Board grants entitlement to service connection for depressive disorder NOS.  The evidence reveals that the Veteran has a current diagnosis of alcohol use disorder, amphetamine use disorder, and cannabis use disorder.  The Veteran contends that her substance abuse is related to her depressive disorder.  Thus, a remand is required to determine whether the Veteran's substance abuse disorder(s) is related to her service-connected depressive disorder NOS.   

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate pertinent outstanding records of VA treatment with the claims file dated since January 2012. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.

3.  After associating any pertinent, outstanding records with the claims file, obtain a medical opinion regarding the nature, onset, and etiology of her substance abuse disorder.  The claims file should be made available to and reviewed by the evaluator.  For the purpose of the opinion, the Veteran has a current diagnosis of depressive disorder NOS, as well as a diagnosis of alcohol use disorder, amphetamine use disorder, and cannabis use disorder.  The evaluator shall opine as to whether it is at least as likely as not that the Veteran's substance abuse disorder(s) is caused by or aggravated by her service-connected depressive disorder NOS.  The examiner should provide a thorough rationale for the opinions expressed. 

4.  Then readjudicate the Veteran's service connection claim for substance abuse disorder secondary to service-connected depressive disorder NOS.  If the benefits sought remain denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


